Citation Nr: 1742314	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-14 166 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right knee medial hemi-arthroplasty with degenerative arthritis.  

2. Entitlement to an evaluation in excess of 10 percent for left knee medial hemi-arthroplasty with degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an October 2016 videoconference hearing.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran underwent bilateral partial knee replacement surgeries in 2009 and 2010.  

2.  The evidence of record demonstrates that the Veteran has noncompensable limitation of motion without evidence of severe painful motion or weakness being demonstrated.  



CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but no higher, for right knee medial hemi-arthroplasty with degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5055 (2016).

2. The criteria for a 30 percent rating, but no higher, for left knee medial hemi-arthroplasty with degenerative arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in July 2011, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran was also provided with VA examinations in August 2011 and December 2013.  The examination is adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his sleep disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

II. Increased Rating

Laws and Regulations

The Veteran seeks higher disability ratings for his service-connected right and left knee disabilities.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Recently, in May 2016, the Federal Circuit held that the DC 5055 applies to partial knee replacement.  See Hudgens v. McDonald, 823 F.3d 630, 637(Fed. Cir. 2016).  

Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Higher ratings may also be assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055.

The criteria of DC 5256 pertain to ankylosis. Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Service connection for residuals of bilateral knee hemi-arthroplasties with degenerative arthritis was established effective January 1, 2012.

An August 2011 VA examination report records that the Veteran had bilateral knee prosthetics.  Related surgical procedures were left knee arthroscopic meniscectomy in October 2009, right medial partial knee replacement in January 2010 and left medial partial knee replacement in August 2010.  Reported symptoms included popping and catching, but the Veteran denied his knees giving away, locking, history of dislocation, or symptoms of subluxation.  Activities of daily living were not apparently slowed by knee symptoms.  The Veteran reported that he missed 21 days of work for knee symptoms in the past 12 months.  Knee related functional impairments were limitation on walking and standing longer than 10 minutes.  The Veteran denied flare ups of additional limitations.  

The Veteran squatted to 80 degrees of knee flexion but it was limited by knee symptoms.  No knee tenderness to light palpation or no effusion was observed.  Ranges of motion in knees measured 0 -125 degrees right and 0 -130 degrees on the left.  Active and passive ranges of motion were similar.  There was no objective evidence of pain and no spasm or weakness was observed.  Repetitive testing provided no added objective loss of joint function due to pain, weakness, fatigue or incoordination left and right.  Weight-bearing seemed to favor neither lower extremity according to inspection of shoe wear.  No knee instability was detected.  

At the December 2013 VA examination, the examiner noted a mild grade I medial instability during valugus stress testing on the left.  Gait was antalgic, favoring the left knee slightly.  The Veteran utilized no crutch, cane or walker.  Initial ROM for the right knee flexion ended at 110 degrees with objective evidence of painful motion began at that degree.  There was no limitation of extension on the right knee.  The same result was obtained for the left knee.  Repetitive motions did not affect the ROM and there was no additional limitation in ROM of the knee and lower leg following repetitive-use testing.  But the Veteran experienced the following additional functional impairments:  Less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; swelling; deformity; instability of station; and disturbance of locomotion.  The Veteran had tenderness or pain to palpation for joint line or soft tissues on both knees.  The left knee exhibited slight (0-5 millimeters) medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran was found to have bilateral unicompartment or hemi-arthroplasties for both knees, but there were no residual signs or symptoms due to arthroscopic or other knee surgery.  

His knee conditions were found not in the degree equal to that of amputation.  The examiner observed that his knee conditions impacted his ability to work because he was not fit for jobs requiring athletic movements, running, jogging, obstacle courses such as military and police work.  He was not fit for heavy lifting, offloading of pallets, manual heavy labor, farm work, stooping, heavy carrying and working in confined spaces.  Based on the above observation, the examiner concluded that the Veteran could not be expected to perform at work requiring repetitive stair climbing, ladder climbing, janitorial work, policing of company grounds and landscaping.  

At the October 2016 Board hearing, the Veteran testified that he could bend his knees to 45 degrees while standing up and that he could extend his leg all the way to a point where the leg was parallel to the ground.  He also testified that he always had knee pain and on the day of the hearing, he rated his pain at 3 in the scale of 1 to 10, with 10 being the worst.  He noted that he had an aching pain, similar to arthritic pain when sitting down.  He feels pain or discomfort from going from a sitting position to a standing position.  When lying down on the table, he could move legs all day long, but it was difficult to do anything impactful on the joints.  He stated that he could not run, walk for a long distance, bike, or use treadmill or elliptical trainer and he had to avoid running or jumping.  The Veteran is a production manager.  Until about 8 months ago, he had a desk job, which was conducive for his condition, but since becoming the production manager, his ability to work diminished because he needed to climb ladders up and down on the ship while managing installations onboard.  When he experienced pain at work, the Veteran had to take a break from the activities for 30 to 45 minutes.  

The Veteran also testified about his knee surgeries.  He had 3 surgeries on his knees in 2009.  As he understood, the surgery was for the joint itself, not the entire knee, and he stated that the outer side of his knees had been deteriorating over the years based on his recollection of what the doctors told him.  After the knee surgery, he had physical therapy regularly, though currently he does not go to physical therapy because nobody has recommended to him.  

The Veteran is currently assigned a rating of 10 percent for his bilateral knee disabilities.  

Based on the review of the evidence of record, the Board finds that the Veteran's symptomatology more nearly approximates the 30 percent criteria for both knees under DC 5055 because the Veteran had partial knee replacement and the evidence demonstrates that the Veteran suffers from some residual weakness, pain or limitation of motion to a noncompensable degree.  The Federal Circuit held in Hudgens v. McDonald that DC 5055 is applicable to not only full knee replacement, but also partial replacement.  Thus, the minimum 30 percent rating, but no more, is warranted in this case, given the guidance of the Court.

However, the Veteran's symptomatology does not meet the criteria for the 60 percent disabling.  Although the Veteran has difficulty in walking for a long distance, running, and other physical activities, the evidence does not show that the Veteran chronically suffers from severe painful motion or weakness in his legs.  As the Veteran testified in the hearing, he rated his pain at 3 out of the scale 1 to 10, with 10 being the most severe.  The slight instability noted on some examinations, as well as the noncompensable limitation of motion are contemplated by the 30 percent rating assigned and intermediate increased ratings are not warranted.  Ankylosis has never been demonstrated.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for right knee medial hemi-arthroplasty with degenerative arthritis, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 30 percent, but no higher, for left knee medial hemi-arthroplasty with degenerative arthritis, is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


